Exhibit 10.52

 

PROMISSORY NOTE

 

Principal Amount:  $500,000.00

 

Date of Note:  August 4, 2000

 

PROMISE TO PAY.  Marc Verissimo (“Borrower”) promises to pay to Silicon Valley
Bancshares (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Five Hundred Thousand and 00/100 Dollars
($500,000.00) in accordance with the terms of this Promissory Note.

 

PAYMENT.  Borrower will pay this Promissory Note $500,000.00 in full on March 1,
2006 (the “Maturity Date”).

 

PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.

 

TERMINATION.  If Borrower resigns or is involuntarily terminated from his
employment with Silicon Valley Bank (“Bank”) before March 1, 2006 for any reason
except death, or an Involuntary Termination or Constructive Termination
following a Change in Control (all as defined and further described in the
Change and Control Severance Benefit Policy) than this Promissory Note shall be
immediately due and payable.  If (a) Borrower’s employment terminates by
Borrower’s death before this Promissory Note is repaid, or (b) Borrower’s
employment terminates by an Involuntary Termination or Constructive Termination
following a Change in Control, then this Promissory Note shall be due and
payable on the Maturity Date.

 

CHOICE OF LAW.  This Promissory Note shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflicts of law.

 

Borrower understands and agrees that this agreement is a Promissory Note, not an
employment agreement or contract.  Borrower also understands that by virtue of
Borrower’s position with the Bank, Lender has agreed to make this loan to
Borrower on terms that may be deemed preferential in nature.

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

 

/s/ Marc Verissimo

 

 

Date:

August 14, 2000


MARC VERISSIMO


 


 


 


 


 


 


 

LENDER:

 

 

 

 

 

 

 

SILICON VALLEY BANCSHARES

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Lutes

 

Date:

August 14, 2000

 

 

 

 

 

Name:

  Chris Lutes

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

--------------------------------------------------------------------------------